EXHIBIT 10.39

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of November
24, 2003, by and among PROLONG INTERNATIONAL CORPORATION, a Nevada corporation
(“Parent”), PROLONG SUPER LUBRICANTS, INC., a Nevada corporation (“Borrower”),
PROLONG INTERNATIONAL HOLDINGS LTD., a Cayman Islands company (“Cayman Sub I”),
PROLONG INTERNATIONAL LTD., a Cayman Islands company (“Cayman Sub II”, and
together with Cayman Sub I, the “Cayman Subsidiaries”), ST. CLOUD CAPITAL
PARTNERS, LP, a Delaware limited partnership, and its affiliates (“St. Cloud”),
BEDFORD OAK CAPITAL, L.P., a Delaware limited partnership (“Bedford I”), BEDFORD
OAK OFFSHORE, LTD., a Cayman Islands company (“Bedford II”), and ASPEN VENTURES
LLC, a New York limited liability company (“Aspen”), and collectively with
Bedford I and Bedford II, the “Other Purchasers”). St. Cloud and the Other
Purchasers are each referred to herein as “Purchaser” and collectively as
“Purchasers”. Parent, Borrower, Cayman Sub I and Cayman Sub II are each referred
to herein as a “Credit Party” and collectively as the “Credit Parties”.

 

FOR VALUE RECEIVED, and in consideration of the covenants and agreements
contained herein, the parties agree as follows:

 

1. DEFINITIONS.

 

1.1 Definitions.

 

1.1.1 For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires,

 

(a) the terms defined in this Section 1 shall have the meanings assigned to them
in this Section 1 and include the plural as well as the singular,

 

(b) the words “herein,” “hereof,” “hereto” and “hereunder” and other words of
similar import shall refer to this Agreement as a whole and not to any
particular Section, Subsection or other subdivision, unless the context
otherwise requires, and

 

(c) all accounting terms not otherwise defined herein shall have the meanings
assigned under GAAP.

 

As used in this Agreement, the following definitions shall apply.

 

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote ten percent (10%) or more of the Securities
having ordinary voting power for the election of directors of such Person or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.

 

1



--------------------------------------------------------------------------------

“Agreement” shall mean this Agreement (including all Schedules and exhibits), as
amended, modified or supplemented from time to time.

 

“Aspen Note” shall mean that certain secured promissory note, dated as of the
date hereof, in the original principal amount of One Hundred Twenty Five
Thousand Dollars ($125,000), issued by Borrower in favor of Aspen, as amended,
modified or supplemented from time to time.

 

“Aspen Securities” shall mean, collectively, the Aspen Note and the Aspen
Warrant.

 

“Aspen Warrant” shall mean that certain warrant to purchase 297,896 shares of
Common Stock, issued by Parent to Aspen pursuant to this Agreement, as amended,
modified or supplemented from time to time.

 

“Bedford I Note” shall mean that certain secured promissory note, dated as of
the date hereof, in the original principal amount of One Hundred Sixty Two
Thousand Five Hundred Dollars ($162,500), issued by Borrower in favor of Bedford
I, as amended, modified or supplemented from time to time.

 

“Bedford I Securities” shall mean, collectively, the Bedford I Note and the
Bedford I Warrant.

 

“Bedford I Warrant” shall mean that certain warrant to purchase 387,265 shares
of Common Stock, issued by Parent to Bedford I pursuant to this Agreement, as
amended, modified or supplemented from time to time.

 

“Bedford II Note” shall mean that certain secured promissory note, dated as of
the date hereof, in the original principal amount of One Hundred Sixty Two
Thousand Five Hundred Dollars ($162,500), issued by Borrower in favor of Bedford
II, as amended, modified or supplemented from time to time.

 

“Bedford II Securities” shall mean, collectively, the Bedford II Note and the
Bedford II Warrant.

 

“Bedford II Warrant” shall mean that certain warrant to purchase 387,265 shares
of Common Stock, issued by Parent to Bedford II pursuant to this Agreement, as
amended, modified or supplemented from time to time.

 

“Board” shall mean the board of directors of Parent.

 

“Bridge Loan Amount” shall mean One Hundred Six Thousand Six Hundred Fifty One
and 23/100 Dollars ($106,651.23), representing the outstanding principal and
accrued interest under the Bridge Note.

 

2



--------------------------------------------------------------------------------

“Bridge Note” shall mean that certain promissory note, dated as of October 15,
2003 in the original principal amount of One Hundred Five Thousand Dollars
($105,000), issued by Parent in favor of St. Cloud, as amended, modified or
supplemented from time to time.

 

“Closing” shall have the meaning set forth in Section 2.3.

 

“Closing Date” shall mean November 24, 2003, or such other date as the Credit
Parties, on the one hand, and Purchasers, on the other hand mutually agree upon.

 

“Code” shall have the meaning set forth in Section 7.3.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall mean common stock, par value $0.001 per share, of Parent.

 

“Debt Service Payments” shall mean, with respect to any period, the Credit
Parties’ total interest expense payments on all Indebtedness (including, without
limitation, the Notes) during such period plus the Credit Parties’ scheduled
principal payments on all Indebtedness (including, without limitation, the
Notes) during that same period.

 

“Default” shall mean any event which upon notice or lapse of time, or both
notice and a lapse of time, would be an Event of Default under the Notes.

 

“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization determined in accordance with GAAP.

 

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.

 

“Environmental and Safety Requirements” shall mean all federal, state, local and
foreign statutes, regulations, rules, ordinances, and similar provisions having
the force or effect of law, all judicial and administrative orders, judgments,
directives, and determinations, all contractual obligations, permits, licenses
and all common law, in each case concerning public health and safety, worker
health and safety and pollution or protection of the environment (including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any hazardous or otherwise regulated materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation), each as amended and as now or
hereafter in effect.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time and any regulations
promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“ERISA Affiliates” shall have the meaning set forth in Section 5.23.2 hereof.

 

“Event of Default” with respect to the Notes, shall have the meaning set forth
in the Notes.

 

“Executive Management Team” shall mean Elton Alderman, Thomas Billstein and Nico
Rosier.

 

“Existing Subordinated Notes” shall mean the subordinated notes listed on
Schedule 1 attached hereto.

 

“Expiration Date” shall mean, with respect to Section 7.4.11 and Section 7.4.12,
the date when the Notes are repaid in full, and with respect to each covenant in
Section 7 other than Section 7.4.11 and Section 7.4.12, the date that is the
later to occur of (i) the date that the Notes are repaid in full and (ii) the
first date that St. Cloud or its Affiliates cease to beneficially hold shares of
Common Stock or Warrants representing, in the aggregate, fifty percent (50%) of
the total number of shares of Underlying Common Stock originally issued to St.
Cloud (assuming exercise of the Warrant).

 

“First Capital” shall mean First Capital Corporation, d/b/a FC Commercial
Corporation, an Oklahoma corporation.

 

“First Capital Credit Facility” shall mean that certain Purchasing Agreement,
dated as of January 31, 2003, by and between Borrower and First Capital,
pursuant to which Borrower may obtain financing from First Capital for up to One
Million Five Hundred Thousand Dollars ($1,500,000) from First Capital
Corporation.

 

“GAAP” shall mean United States generally accepted accounting principles in
effect from time to time applied consistently throughout the period involved.

 

“Incremental Revenue” shall mean, (i) with respect to the period from November
24, 2003 through December 31, 2003, an amount equal to the net revenues of
Parent and its Subsidiaries for such period, determined in accordance with GAAP,
minus Nine Hundred Twelve Thousand Four Hundred Twenty Two Dollars ($912,422),
and (ii) with respect to any calendar quarter thereafter, an amount equal to the
net revenues of Parent and its Subsidiaries for such calendar quarter,
determined in accordance with GAAP, minus Two Million One Hundred Sixty One
Thousand Dollars ($2,161,000).

 

“Indebtedness” shall mean (i) all indebtedness for borrowed money, including but
not limited to the Notes, (ii) any obligation evidenced by bonds, debentures,
notes or other similar instruments, (iii) any obligation to pay the deferred
purchase price of property or for services (other than trade payables in the
ordinary course of business), (iv) any obligation or liability of others secured
by a lien on any asset of any Credit Party, whether or not such obligation or
liability is assumed, (v) any guarantee or indemnity with respect to the
indebtedness, obligations or liability of another Person (other than those
incurred in the ordinary course of business), (vi) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by any Credit Party (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are

 

4



--------------------------------------------------------------------------------

limited to repossession or sale of such property), (vii) all obligations of any
Credit Party, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any capital stock of any Credit Party, (viii) that portion of
obligations with respect to capitalized leases that is properly classified as a
liability on a balance sheet in conformity with GAAP, and (ix) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money.

 

“Investors’ Rights Agreement” shall mean that certain Investors’ Rights
Agreement, dated as of the date hereof, by and among Parent, Purchasers and the
parties identified therein, as amended, modified or supplemented from time to
time.

 

“Loan Documents” shall mean, collectively, this Agreement, the Pledge and
Security Agreement, the Notes, the Warrants, the Investors’ Rights Agreement,
the Parent Guaranty and each of the other agreements contemplated hereby and
executed by the parties.

 

“Majority Holders” shall mean, holders of at least fifty percent (50%) of the
outstanding principal balance under the Notes or, if the Notes have been repaid,
holders of at least fifty percent (50%) of the total number of shares of
Underlying Common Stock originally issued to Purchasers (assuming exercise of
the Warrants).

 

“Notes” shall mean, collectively, the St. Cloud Note and the Other Purchasers
Notes.

 

“Other Purchaser Notes” shall mean, collectively, the Bedford I Note, the
Bedford II Note and the Aspen Note.

 

“Other Purchaser Warrants” shall mean, collectively, the Bedford I Warrant, the
Bedford II Warrant and the Aspen Warrant.

 

“Other Purchaser Securities” shall mean, collectively, the Bedford I Securities,
the Bedford II Securities and the Aspen Securities.

 

“Parent Guaranty” shall mean that certain Guaranty, dated as of the date hereof,
executed by Parent in favor of St. Cloud, as agent for the Purchasers, as
amended, modified or supplemented from time to time.

 

“Permitted Indebtedness” shall mean any of the following:

 

(A) Indebtedness incurred under the First Capital Credit Facility up to an
amount equal to Two Million Dollars ($2,000,000), or any Indebtedness hereafter
obtained and owed to a replacement lender selected by the Parent in place of
First Capital, provided that such amount does not exceed Two Million Dollars
($2,000,000) in the aggregate and is on terms no less onerous to Borrower than
the First Capital Credit Facility;

 

(B) Indebtedness under the Existing Subordinated Notes;

 

(C) any Indebtedness (other than as described in (A) and (B) above) not to
exceed $100,000 in the aggregate at any given time;

 

5



--------------------------------------------------------------------------------

(D) any Indebtedness in connection with a Permitted Lien (as defined in the
Pledge and Security Agreement); and

 

(E) any Indebtedness of any Credit Party to Borrower or Parent.

 

“Person” shall mean any corporation, limited liability company, trust,
partnership, individual, association or other entity.

 

“Pledge and Security Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the date hereof, by and among Parent, Borrower and St.
Cloud, as agent for Purchasers, as amended, modified or supplemented from time
to time, granting Purchasers a security interest in all of the assets of
Borrower.

 

“Preferred Stock” shall mean preferred stock, par value $0.001 per share, of
Parent.

 

“Regulatory Problem” shall mean any transaction, circumstance or situation
whereby (i) a Person and such Person’s Affiliates would own, control or have
power over a quantity of securities of any kind issued by Borrower or any Credit
Party or any other entity greater than is permitted under any requirement of any
governmental authority, or (ii) it has been asserted by any governmental
regulatory agency, or such Person believes, that such Person or its Affiliates
are not entitled to hold, or exercise any significant right under or with
respect to, the Securities or the Underlying Common Stock held by such Person.

 

“Regulatory Violation” shall mean, with respect to St. Cloud, (i) a diversion of
the proceeds of the issuance by Borrower and Parent of the Securities from the
use reported thereof on the SBA form No. 1031 delivered at the Closing, if such
diversion was effected without obtaining the prior written consent of St. Cloud
(which may be withheld in its sole discretion) or (ii) a change in the principal
business activity of the Credit Parties to an ineligible business activity
(within the meaning of the SBIC Regulations) if such change occurs within one
year after the date of the initial transactions hereunder.

 

“Rights Agreement” shall mean that certain Rights Agreement, dated as of October
25, 2002, by and between Parent and Continental Stock Transfer & Trust Company,
as amended, modified or supplemented from time to time.

 

“Royalty Catch-Up Amount” shall mean, with respect to any calendar quarter, the
amount by which the aggregate Royalty Payments paid in all prior calendar
quarters are less than the aggregate amount that would have been paid to
Purchasers if the Maximum Quarterly Royalty Payment had been paid in all prior
calendar quarters.

 

“Royalty Payment Date” shall mean, with respect to any calendar quarter, the
date that is the earlier to occur of (i) the date that Parent’s consolidated
earnings for such calendar quarter are released, and (ii) thirty (30) days
following the end of such calendar quarter.

 

“SBIC” shall mean a small business investment company licensed under the SBIC
Act.

 

6



--------------------------------------------------------------------------------

“SBIC Act” shall mean the Small Business Investment Act of 1958, as amended.

 

“SBIC Regulations” shall mean the Small Business Investment Company Act of 1958,
as amended, and the regulations issued by the SBA thereunder, codified at Title
13 of the Code of Federal Regulations (“13 C.F.R.”), 107 and 121, as amended.

 

“SEC Reports” shall mean all forms, reports and documents filed by Parent with
the Commission.

 

“Securities” shall mean, collectively, the St. Cloud Securities and the Other
Purchasers Securities.

 

“St. Cloud Note” shall mean that certain secured promissory note, dated as of
the date hereof, in the original principal amount of Two Million Fifty Thousand
Dollars ($2,050,000), issued by Borrower in favor of St. Cloud, as amended,
modified or supplemented from time to time.

 

“St. Cloud Securities” shall mean, collectively, the St. Cloud Note and the St.
Cloud Warrant.

 

“St. Cloud Warrant” shall mean that certain warrant to purchase 4,885,492 shares
of Common Stock, issued by Parent to St. Cloud pursuant to this Agreement, as
amended, modified or supplemented from time to time.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control (or have the power to be or control) a managing director,
manager or general partner of such limited liability company, partnership,
association or other business entity.

 

“Tangible Net Worth” shall mean Parent’s consolidated net worth under GAAP
(excluding intangible assets and deferred tax assets of any Credit Party).

 

“Taxes” shall mean any tax, duty, fee, assessment or charge of any nature
whatsoever imposed by any taxing authority (including, without limitation, any
gross or net income, gross or net receipts, franchise, sales, use, ad valorem,
asset, value added, stamp, transfer, franchise, withholding, payroll,
employment, profit sharing, capital, corporation, excise, occupation or property
taxes), together with any and all penalties, fines, additions to tax or interest
thereon.

 

7



--------------------------------------------------------------------------------

“Tax Return” shall mean any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.

 

“Transaction Expenses” shall mean and include (a) all out-of-pocket fees and
expenses incurred by Purchasers in connection with their due diligence review of
the Credit Parties (including, without limitation, background checks), the
preparation, negotiation, execution and interpretation of this Agreement, the
Securities, and the other Loan Documents and the agreements contemplated hereby
and thereby, and the consummation of all of the transactions contemplated hereby
and thereby (including, without limitation, all travel expenses incurred by
representatives or agents of Purchasers and all reasonable fees and expenses of
legal counsel, accountants and other third parties), which shall not exceed
Ninety Thousand Dollars ($90,000) in the aggregate, (b) all reasonable fees and
expenses incurred with respect to any amendments or waivers (whether or not the
same become effective) under or in respect of each of the Loan Documents and the
other agreements and instruments contemplated hereby and thereby, (c) all
recording and filing fees, stamp and other Taxes which may be payable in respect
of the execution and delivery of this Agreement or the issuance, delivery or
acquisition of any Securities or the Underlying Common Stock, and (d) the fees
and expenses incurred by any Purchaser in any required filing with any
governmental agency with respect to its investment hereunder or in any other
required filing with any governmental agency with respect to any Credit Party
which mentions such Purchaser.

 

“Underlying Common Stock” shall mean (i) the Common Stock issued or issuable
upon exercise of the Warrants and (ii) any Common Stock issued or issuable with
respect to the securities referred to in clause (i) above by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

 

“Warrants” shall mean, collectively, the St. Cloud Warrant and the Other
Purchasers Warrants.

 

2. PURCHASE AND SALE OF SECURITIES.

 

2.1 Authorization. Borrower and Parent have authorized the issuance to
Purchasers of the Securities.

 

2.2 Purchase and Sale.

 

2.2.1 (a) Borrower agrees to borrow from and, in confirmation thereof, Borrower
and Parent agree to issue the St. Cloud Securities to St. Cloud and, subject to
the terms and conditions set forth herein, St. Cloud agrees to lend to Borrower
Two Million Fifty Thousand Dollars ($2,050,000), (b) Borrower agrees to borrow
from and, in confirmation thereof, Borrower and Parent agree to issue the
Bedford I Securities to Bedford I and, subject to the terms and conditions set
forth herein, Bedford I agrees to lend to Borrower One Hundred Sixty Two
Thousand Five Hundred Dollars ($162,500), (c) Borrower agrees to borrow from

 

8



--------------------------------------------------------------------------------

and, in confirmation thereof, Borrower and Parent agree to issue the Bedford II
Securities to Bedford II and, subject to the terms and conditions set forth
herein, Bedford II agrees to lend to Borrower One Hundred Sixty Two Thousand
Five Hundred Dollars ($162,500), and (d) Borrower agrees to borrow from and, in
confirmation thereof, Borrower and Parent agree to issue the Aspen Securities to
Aspen and, subject to the terms and conditions set forth herein, Aspen agrees to
lend to Borrower One Hundred Twenty Five Thousand Dollars ($125,000). The Bridge
Loan Amount and the St. Cloud Closing Fees shall be credited against the loan to
be made by St. Cloud with respect to the St. Cloud Securities as set forth in
Section 3.2.

 

2.2.2 The Credit Parties and Purchasers, having adverse interests and as a
result of arms’ length negotiation, agree that (a) the fair market value of the
Notes, if issued apart from the Warrants, is equal to Two Million Three Hundred
Seventy Four Thousand Two Hundred Two Dollars ($2,374,202), (b) the fair market
of the Warrants, if issued apart from the Notes, is equal to One Hundred Twenty
Six Thousand Dollars ($126,000), and (c) all Tax Returns and other information
returns of the parties relative to this Agreement, the Notes and the Warrants
shall consistently reflect the matters agreed to in clauses (a) and (b) above.

 

2.3 Closing. The closing of the transactions contemplated herein (the “Closing”)
will take place at the offices of Latham & Watkins LLP, 633 West Fifth Street,
Los Angeles, California, on the Closing Date, or at such other time and at such
other place as the parties may agree to in writing.

 

3. DELIVERIES AT CLOSING. At the Closing, the parties will deliver the
following:

 

3.1 Deliveries by the Credit Parties. The Credit Parties will have delivered to
each Purchaser or its counsel all of the following documents:

 

3.1.1 This Agreement, signed by a duly authorized officer of each Credit Party;

 

3.1.2 Each of the Notes of such Purchaser, signed by a duly authorized officer
of Borrower;

 

3.1.3 Each of the Warrants of such Purchaser, signed by a duly authorized
officer of Parent;

 

3.1.4 The Pledge and Security Agreement (and any collateral documents necessary
to perfect a security interest in the Proprietary Information (as defined in
Section 5.5.2 below) signed by a duly authorized officer of Parent and Borrower;

 

3.1.5 The Investors’ Rights Agreement, signed by a duly authorized officer of
Parent and each member of the Executive Management Team;

 

3.1.6 The Parent Guaranty, signed by a duly authorized officer of Parent;

 

9



--------------------------------------------------------------------------------

3.1.7 A certificate, dated as of the date hereof, signed by the Chief Executive
Officer and President of each of Parent and Borrower in the form acceptable to
each Purchaser; certifying that the representations and warranties of each
Credit Party set forth in Section 5 hereof are true and correct in all material
respects as of the Closing Date (except for any representations and warranties
which are expressly as of another date) and certifying a true and complete copy
of (i) the Articles of Incorporation and Bylaws (or any charter or similar
organizational document) of each Credit Party, (ii) resolutions of the board of
directors of each Credit Party, in each case, authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the transaction contemplated thereby, (iii) resolutions of the
board of directors of Parent, taking such requisite action so that neither St.
Cloud nor any Affiliates shall become an “Acquiring Person,” and no “Stock
Acquisition Date” or “Distribution Date” (as such term is defined in the Rights
Agreement) will occur, by reason of the execution, delivery and performance of
this Agreement and the other Loan Documents and the consummation of the
transaction contemplated thereby; and (iv) resolutions of the board of directors
of Parent and Borrower, fixing the size of each of their boards to consist of
seven (7) directors and electing each of Marshall S. Geller and Robert Lautz to
serve on such boards, effective on the date that Parent obtains the directors
and officers insurance policy contemplated by Section 4.1 of the Investors’
Rights Agreement or such earlier date that St. Cloud may specify to Parent in
writing;

 

3.1.8 A closing statement (in the form provided by Purchasers) signed by a duly
authorized officer of Borrower;

 

3.1.9 The following closing fees (collectively referred to hereafter as the “St.
Cloud Closing Fees”): (i) a closing fee equal to Fifty Thousand Dollars
($50,000), which shall be payable to St. Cloud at the Closing and deducted or
withheld from the amount paid by St. Cloud to Borrower for the St. Cloud
Securities at the Closing; and (ii) the Transaction Expenses, a written estimate
(together with any supporting documentation as Borrower reasonably requests) of
which shall be provided by St. Cloud to Borrower and deducted or withheld from
the amount paid by St. Cloud to Borrower for the St. Cloud Securities at the
Closing;

 

3.1.10 A Completed Small Business Administration (“SBA”) forms No. 480 (Size
Status Declaration), No. 652 (Assurance of Compliance) and No. 1031 (Portfolio
Financing Report, Parts A and B);

 

3.1.11 A certificate of insurance (which shall be attached hereto as Schedule
3.1.11) for the insurance described in Section 5.11;

 

3.1.12 A certificate (which shall be attached hereto as Schedule 3.1.12), dated
as of the date hereof, signed by the Chief Executive Officer and President of
Borrower, certifying as to the use of proceeds from the issuance of the
Securities;

 

10



--------------------------------------------------------------------------------

3.1.13 An opinion from Stradling Yocca Carlson & Rauth, counsel to the Credit
Parties, dated as of the Closing Date, and addressed to each Purchaser, in the
form reasonably acceptable to St. Cloud;

 

3.1.14 Stock certificates representing all of the capital stock of Borrower,
accompanied by duly executed and undated instruments of transfer;

 

3.1.15 An assignment of the rights of Cayman Sub I under that certain Memorandum
of Agreement (“Cayman Receivable Agreement”), dated as of July 7, 2003, by and
among Cayman Sub I, Prolong Oil and Lubricant (“Prolong Oil”) and The Trustees
of The Nel Trust, No. IT3389/98 (the “Nel Trust”) to Borrower; and

 

3.1.16 Such other documents relating to the transactions contemplated by this
Agreement as any Purchaser or its counsel may reasonably request.

 

3.2 Deliveries by St. Cloud. St. Cloud will have delivered to Borrower the
following:

 

3.2.1 A wire transfer to the account listed in Schedule 3.2.1 in an amount equal
to Two Million Fifty Thousand Dollars ($2,050,000) less (i) the Bridge Loan
Amount and less (ii) the St. Cloud Closing Fees (including the aggregate amount
of estimated Transaction Expenses) described in Section 3.1.9 (it being
understood by the parties that St. Cloud shall provide Borrower with the final
aggregate amount of Transaction Expenses within thirty (30) days after the
Closing and supporting documentation for such Transaction Expenses as Borrower
may reasonably request and to the extent such final amount is less than the
estimated amount deducted at the Closing, such difference shall be promptly paid
by St. Cloud to Borrower, and to the extent such final amount is greater than
the estimated amount deducted at the Closing, such difference shall be promptly
paid by Borrower to St. Cloud);

 

3.2.2 This Agreement, signed by a duly authorized officer of St. Cloud;

 

3.2.3 The Investors’ Rights Agreement, signed by a duly authorized officer of
St. Cloud;

 

3.2.4 The Pledge and Security Agreement, signed by a duly authorized officer of
St. Cloud; and

 

3.2.4 An original copy of the Bridge Note, which shall be cancelled by Parent.

 

3.3 Deliveries by Bedford I. Bedford I will have delivered to the Credit Parties
the following:

 

3.3.1 A wire transfer to the account listed in Schedule 3.2.1 in an amount equal
to One Hundred Sixty Two Thousand Five Hundred Dollars ($162,500);

 

11



--------------------------------------------------------------------------------

3.3.2 This Agreement, signed by a duly authorized officer of Bedford I; and

 

3.3.3 The Investors’ Rights Agreement, signed by a duly authorized officer of
Bedford I.

 

3.3 Deliveries by Bedford II. Bedford II will have delivered to the Credit
Parties the following:

 

3.3.1 A wire transfer to the account listed in Schedule 3.2.1 in an amount equal
to One Hundred Sixty Two Thousand Five Hundred Dollars ($162,500);

 

3.3.2 This Agreement, signed by a duly authorized officer of Bedford II; and

 

3.3.3 The Investors’ Rights Agreement, signed by a duly authorized officer of
Bedford II.

 

3.4 Deliveries by Aspen. Aspen will have delivered to the Credit Parties the
following:

 

3.4.1 A wire transfer to the account listed in Schedule 3.2.1 in an amount equal
to One Hundred Twenty Five Thousand Dollars ($125,000);

 

3.4.2 This Agreement, signed by a duly authorized officer of Aspen; and

 

3.4.3 The Investors’ Rights Agreement, signed by a duly authorized officer of
Aspen.

 

3.5 Security Filings. All filings, recordings and other actions which any
Purchaser or its counsel deem necessary or advisable to establish, preserve and
perfect a priority security interest on all of the existing and future assets of
Parent and Borrower shall have occurred and evidence, satisfactory in form and
substance to each Purchaser’s counsel, that all required filings and recordings
have been made and liens have been created in favor of such Purchaser, shall
have been delivered to each Purchaser, including UCC-1 Financing Statements.

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASERS. Each Purchaser severally
represents and warrants to the Credit Parties as of the Closing as follows:

 

4.1 Due Authorization; Validity and Binding Effect. Each of the Loan Documents
to which such Purchaser is a party has been duly and validly authorized,
executed and delivered on behalf of such Purchaser and constitutes a valid and
legally binding obligation of such Purchaser, enforceable in accordance with its
terms, subject to bankruptcy and other laws of general application affecting the
rights and remedies of creditors and the availability of equitable remedies.

 

4.2 Accredited Investor; Investment Intent.

 

4.2.1 This Agreement is made with such Purchaser in reliance upon such
Purchaser’s representation to Borrower and Parent, which by such Purchaser’s
execution of this Agreement, such Purchaser hereby confirms, that (A) the

 

12



--------------------------------------------------------------------------------

Securities to be acquired by such Purchaser are being acquired for investment
for such Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, except that (without any
limitation on such Purchaser’s rights to sell, assign or otherwise transfer all
or any part of the Securities to be acquired by such Purchaser) such Purchaser
may, in its sole discretion grant one or more participation interests in the
Securities to be acquired by such Purchaser; and (B) such Purchaser has full
power and authority to enter into this Agreement.

 

4.2.2 Such Purchaser has not been attracted to the purchase of the Securities by
any general publication or advertising.

 

4.2.3 Such Purchaser has received all the information it considers necessary or
appropriate for deciding whether to purchase the Securities to be acquired by
such Purchaser, and represents that it has had an opportunity to ask questions
and receive answers from Borrower and Parent regarding Borrower and Parent,
their business and prospects, and the terms and conditions of the offering of
the Securities. The foregoing, however, does not limit or modify the
representations and warranties of the Credit Parties contained in this Agreement
or any of the other Loan Documents.

 

4.2.4 Such Purchaser has not been organized for the purpose of acquiring the
Securities and is an investor in securities of privately-held companies and
acknowledges that it is able to protect its interests in connection with the
purchase of the Securities to be acquired by such Purchaser, can bear the
economic risk of its investment with full understanding that it can lose its
entire investment in the Securities without producing a material adverse change
in its financial condition, and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment in the Securities to be acquired by such Purchaser.

 

4.2.5 Such Purchaser is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated by the Commission, as presently in effect and is a
small business investment company licensed by the Small Business Administration.

 

4.2.6 Such Purchaser understands that (A) neither the Securities to be acquired
by such Purchaser nor the sale thereof to it has been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or under any state
securities law; (B) no registration statement has been filed with the
Commission, nor with any other regulatory authority and that, as a result, any
benefit which might normally accrue to an investor such as such Purchaser by an
impartial review of such a registration statement by the Commission or other
regulatory commission will not be forthcoming; and (C) the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from Borrower and Parent in a transaction
not involving a public offering and that under such laws and applicable
regulations such Securities may

 

13



--------------------------------------------------------------------------------

be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is familiar
with the Commission’s Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act. Such Purchaser
further represents that such Purchaser shall not sell, assign or transfer the
Securities except for sales, assignments or transfers pursuant to an effective
registration statement or Rule 144 promulgated under the Securities Act. Such
Purchaser shall not knowingly transfer the Securities to any Person who is a
competitor of any Credit Party.

 

4.2.6 Such Purchaser understands that the Securities are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
United States federal and state securities laws and that the Credit Parties are
relying upon the truth and accuracy of, and such Purchaser’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of such Purchaser set forth herein in order to determine the availability of
such exemptions and the eligibility of such Purchaser to acquire the Securities.

 

4.3 Legend. Such Purchaser understands that until (a) the Securities may be sold
by the Purchaser under Rule 144 or (b) such time as the resale of the Securities
have been registered under the Securities Act, the certificates representing the
Securities will bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such Securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.”

 

4.4 No Brokers. Such Purchaser has taken no action which would give rise to any
claim by any person other than St. Cloud for brokerage commissions, finder’s
fees or similar payments relating to this Agreement, or the transactions
contemplated hereby or thereby.

 

5. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES. The Credit Parties,
jointly and severally, represent and warrant to each Purchaser as of the date
hereof as follows:

 

5.1 Organization and Corporate Power. Each of Parent and Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Nevada, has all requisite power and authority to own and operate
its properties and assets and to carry on its business as now conducted and as
proposed to be conducted, to execute and deliver the Loan Documents, to issue
the Securities and to carry out the provisions of the Loan Documents. Each of
the Cayman Subsidiaries is a company duly organized, validly existing and

 

14



--------------------------------------------------------------------------------

in good standing under the laws of the Cayman Islands, has all requisite power
and authority to own and operate its properties and assets and to carry on its
business as now conducted and as proposed to be conducted, to execute and
deliver the Loan Documents and to carry out the provisions of the Loan
Documents. Each of the Credit Parties has only one jurisdiction of organization.
Each Credit Party is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which the nature of property owned
or leased by it or the conduct of its business requires such qualification
unless the failure to be so qualified would not materially adversely affect
Borrower or the Credit Parties’ business, operations or financial condition. The
copies of the Bylaws and Articles of Incorporation of each of Parent and
Borrower and the organizational documents of each of the Cayman Subsidiaries
furnished to Purchasers’ counsel reflect all amendments made thereto at any time
prior to the Closing and are correct and complete in all respects.

 

5.2 Capitalization and Related Matters.

 

5.2.1 As of November 24, 2003, the authorized capital of Parent consists of
150,000,000 shares of Common Stock, 29,798,598 of which are issued and
outstanding and 50,000,000 shares of Preferred Stock, no shares of which are
issued and outstanding. The authorized capital share of Borrower consists of
50,000,000 shares of common stock, par value $0.001 per share, 15,968,000 shares
of which are issued and outstanding, and all of which are directly owned and
held of record by Parent. The authorized capital share of Cayman Sub I consists
of 50,000 shares of common stock, par value $1.00 per share, 50,000 shares of
which are issued and outstanding, and all of which are directly owned and held
of record by Parent. The authorized capital share of Cayman Sub II consists of
50,000 shares of common stock, par value $1.00 per share, 50,000 shares of which
are issued and outstanding, and all of which are directly owned and held of
record by Cayman Sub I.

 

5.2.2 Except as set forth in Section 5.2.1 or on Schedule 5.2.2, no Credit Party
has outstanding any stock or securities convertible or exchangeable for any
shares of its capital stock or containing any profit participation features, or
has outstanding any rights or options to subscribe for or to purchase its
capital stock or any stock or securities convertible into or exchangeable for
its capital stock or any stock appreciation rights or phantom stock plans. No
Credit Party is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital stock or any
warrants, options or other rights to acquire its capital stock. All of the
outstanding shares of each Credit Party’s capital stock are validly issued,
fully paid and nonassessable. The Underlying Common Stock has been duly and
validly reserved for issuance and, upon issuance in accordance with the terms of
the Warrants and Parent’s Articles of Incorporation, will be duly and validly
issued, fully paid and nonassessable, and will be free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws.

 

5.2.3 Assuming the truth and accuracy of the representations and warranties of
each Purchaser contained in this Agreement, the offer, sale and issuance of the

 

15



--------------------------------------------------------------------------------

Securities as contemplated by this Agreement and the Underlying Common Stock
are, or will be, exempt from the registration and prospectus delivery
requirements of the Securities Act, and are, or will be, exempt from
registration or qualification under the registration, permit or qualification
requirements of all applicable state securities laws.

 

5.3 Subsidiaries. (a) Except as set forth on Schedule 5.3, Parent does not own,
directly or indirectly, any securities of any Person, other than Borrower and
Cayman Sub I, (b) Borrower does not own, directly or indirectly, any securities
of any Person, (c) Cayman Sub I does not own, directly or indirectly, any
securities of any Person, other than Cayman Sub II, (d) Cayman Sub II does not
own, directly or indirectly, any securities of any Person, and (e) none of the
officers of any Credit Party owns, directly or indirectly, any security or
financial interest in any other Person which competes with or does business with
the Credit Parties or which would be reasonably likely to interfere with the
performance by such officers of his or her duties to the Credit Parties. All the
business of the Credit Parties is, and for the period covered by the Financial
Statements has been and the period from September 30, 2003 through the date
hereof, conducted through Borrower, and neither Parent nor any of the Cayman
Subsidiaries hold any assets except as described on Schedule 5.3.

 

5.4 Authorization; No Breach. The execution and delivery of each of the Loan
Documents have been duly authorized by each of the Credit Parties, to the extent
a party thereto. Each Loan Document constitutes a valid and binding obligation
of each Credit Party, to the extent a party thereto, enforceable in accordance
with its terms subject to bankruptcy and other laws of general application
affecting the rights and remedies of creditors and the availability of equitable
remedies. The execution, delivery and compliance with and performance by each of
the Credit Parties of the Loan Documents does not and will not (i) conflict with
or result in a breach of the terms, conditions or provisions of; (ii) constitute
a default under; (iii) except as contemplated by the Pledge and Security
Agreement, result in the creation of any lien, security interest, charge or
encumbrance upon any Credit Party’s capital stock or assets pursuant to; (iv)
give any third party the right to accelerate any material obligation under; (v)
result in a material violation of; or (vi) require any authorization, consent,
approval, permit, exemption or other action by or notice to any court or
administrative or governmental body pursuant to (A) the Bylaws or the Articles
of Incorporation (or any charter or similar organizational document) of any
Credit Party, (B) any law, statute, rule or regulation to which any Credit Party
is subject or (C) any agreement (excluding the Loan Documents), instrument,
order, judgment or decree to which any Credit Party is subject.

 

5.5 Assets.

 

5.5.1 No officer, Affiliate, consultant or employee of any Credit Party owns or
has any interest, directly or indirectly, in any of the property owned by or
leased by any Credit Party or in any license or product development agreement
with any Credit Party. Except as set forth in Schedule 5.5.1, Borrower has good
and marketable title to, or a valid leasehold interest in, all of its properties
of any kind other than Proprietary Information (as defined below) and interests
in such properties, which constitute all the properties and interests in
property other than Proprietary Information that are used in the business of the
Credit Parties (as

 

16



--------------------------------------------------------------------------------

conducted or as currently proposed to be conducted), free and clear of
restrictions or conditions on transfer or assignment and free and clear of
mortgages, liens, pledges, charges, encumbrances, equities, claims, easements,
rights of way, covenants, conditions or restrictions.

 

5.5.2 Except as set forth on Schedule 5.5.2, Borrower has good title to and
exclusive ownership of all patents, patent applications, trademarks, service
marks and domain names, together with the goodwill of the business associated
therewith, copyrights, trade names, mask works, proprietary information,
know-how, processes, models, designs, trade secrets, customer and supplier
lists, market surveys, plans, procedures and other intellectual property rights
(collectively the “Proprietary Information”), which are used or held for use in
the operation or conduct of the business of the Credit Parties as presently
conducted and currently proposed to be conducted, free and clear of restrictions
or conditions on transfer or assignment and free and clear of payments and fees,
mortgages, liens, pledges, charges, encumbrances, equities, claims, covenants,
conditions or restrictions. The business of the Credit Parties as presently
conducted and as currently proposed to be conducted does not and to the
knowledge of the Credit Parties, will not conflict or infringe with the
Proprietary Information of others. No Affiliate, officer, consultant or employee
of any Credit Party has any right in any of the Proprietary Information.

 

5.5.3 Each Credit Party has taken commercially reasonable measures to protect
the secrecy, value and confidentiality of the Proprietary Information. No Credit
Party has disclosed the contents of any Proprietary Information to Persons other
than its officers and employees or to other Persons who have executed
appropriate confidentiality agreements. To the knowledge of Borrower, no
officer, consultant or employee of any Credit Party is under any restriction,
whether contractual, or by virtue of previous employment or otherwise, that
would prevent such Person from performing his or her duties for any Credit Party
or prevent any Credit Party from using the Proprietary Information. No Credit
Party is a party to any nondisclosure or confidentiality agreements not entered
into in the ordinary course of business.

 

5.5.4 Borrower owns, or has a valid leasehold interest in, all of the equipment
and other fixed assets of the Credit Parties which are necessary and sufficient
for the efficient operation of the business of the Credit Parties as currently
conducted and currently proposed to be conducted and all of such assets are in
good operating condition, normal wear and tear excepted.

 

5.6 Litigation. Except as set forth on Schedule 5.6, there are no (i) actions,
proceedings or investigations pending or, to the best knowledge of Borrower,
threatened, involving any Credit Party or the officers, key employees or
consultants of any Credit Party, before any court or before any administrative
agency or office; or (ii) violations by any Credit Party or any officer or key
employee or consultant of any Credit Party, of any foreign, federal, state or
local laws, regulations or orders, including but not limited to, environmental
protection laws and occupational and safety laws relating to job conditions or
safety and federal and state

 

17



--------------------------------------------------------------------------------

laws governing the sale and distribution of consumer products, and no Credit
Party has received any correspondence or communications with respect to any
possible violation or investigation of the same.

 

5.7 Employee Compensation. The SEC Reports list all executive officers of Parent
and a description of all forms of compensation and employee benefits payable to
them required to be disclosed therein. Except as set forth in the SEC Reports,
no Credit Party is a party to or bound by any employment agreement not
terminable at will or having more than one month’s severance pay or which
requires, or which could require, compensation and benefits of more than Six
Thousand Dollars ($6,000) per month, collective employment contracts, deferred
compensation agreements, bonus plans, profit sharing plans, pension plans or any
other plans or programs subject to ERISA or health, disability, sick pay or
other employee benefits. Borrower believes that relations with its employees are
satisfactory.

 

5.8 Material Licenses, Agreements and Related Party Agreements. Except as
attached as exhibits to the SEC Reports or on Schedule 5.8, no Credit Party is a
party to, nor is any of its property bound by, (i) any agreement requiring the
performance by any Credit Party of any obligation for a period of time extending
beyond one year from the date hereof, calling for or which could result in the
payment or receipt of consideration of more than Twenty Five Thousand Dollars
($25,000), or licensing any material Proprietary Information of any Credit Party
or any third party; (ii) any agreement or understanding between any Credit Party
and any officer, employee or consultant of any Credit Party, other than employee
compensation and benefits entered into in the ordinary course of business; (iii)
any loan or credit agreements providing for the extension of credit in excess of
Twenty Five Thousand Dollars ($25,000) to or from any Credit Party; (iv) any
agreements or commitments containing a provision limiting the ability of any
Credit Party to compete with any Person or engage in any line of business; (v)
any agreement requiring any Credit Party to guaranty the obligations of any
Person; (vi) any agreement requiring any Credit Party to provide indemnification
to any officer or director of the Credit Parties; or (vii) any agreements
providing for the payment of any royalties based on revenues (or a specific
revenue stream) of any Credit Party. There is no default or event that with
notice or lapse of time, or both, would constitute a default by any party to any
of the foregoing agreements. No Credit Party has received notice nor does it
have knowledge that any party to any of these agreements intends to cancel or
terminate any of these agreements or to exercise or not exercise any options
under any of these agreements or to seek a renegotiation or adjustment of any
material provisions. True, correct and complete copies of each of the agreements
listed on Schedule 5.8 have been provided by Borrower to each Purchaser.

 

5.9 Registration Rights. Except for the rights granted to Purchasers under this
Agreement and as set forth on Schedule 5.9, Parent has not granted any
registration rights or preemptive rights to any holder or prospective holder of
its securities.

 

5.10 Financial Statements. Each Purchaser has received true, correct and
complete copies of (a) the audited consolidated balance sheets of Parent and its
Subsidiaries dated as of December 31, 2002 (the “Balance Sheet Date”), and the
related audited statements of income and cash flows of Parent and its
Subsidiaries for the year then ended, and (b) the unaudited balance sheet of
Parent and its Subsidiaries dated as of September 30, 2003, and the

 

18



--------------------------------------------------------------------------------

related unaudited statements of income and cash flows of Parent and its
Subsidiaries for the nine month period then ended (such audited and unaudited
year-end and interim statements, including the related notes and schedules
thereto, are referred to herein as the “Financial Statements”). The Financial
Statements have been prepared by the Credit Parties from the books and records
of the Credit Parties and, subject in the case of the unaudited Financial
Statements to normal year-end audit adjustments that will not individually or in
the aggregate be material, fairly and accurately present the financial position
and results of operations, the shareholders’ equity and cash flows of the Credit
Parties at the dates and for the periods reflected thereon in accordance with
GAAP applied on a consistent basis throughout the periods indicated, except for
the failure of the unaudited Financial Statements to include footnotes required
by GAAP. The Credit Parties maintain a standard system of accounting established
and administered in accordance with GAAP. No Credit Party has any material
liabilities or obligations, absolute, contingent or otherwise, other than (a)
liabilities set forth in the Financial Statements, (b) liabilities incurred in
the ordinary course of business subsequent to September 30, 2003 and (c)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under GAAP to be reflected in such financial
statements, which, in both cases, individually or in the aggregate, are not
material to the financial condition, operations or prospects of the Credit
Parties. Except as set forth on Schedule 5.10, all of the revenues and expenses
set forth on the Financial Statements are for the account of or incurred by
Parent or Borrower, all of the assets and liabilities set forth on the balance
sheets included in the Financial Statements are assets and liabilities of Parent
or Borrower, all revenues and expenses of the Credit Parties for periods
subsequent to the period covered by the Financial Statements were for the
account of Parent or Borrower, and no assets or liabilities set forth on the
Financial Statements have been transferred from Parent or Borrower to any other
Credit Party.

 

5.11 Insurance. The insurance coverage of the Credit Parties with respect to
their properties, assets and business is reasonable and customary for
corporations engaged in similar lines of business, including business
interruption insurance, and is in full force and effect. Borrower shall use
commercially reasonable efforts to ensure that the insurance policies with
respect to such coverage include an additional insured endorsement payable in
favor of Purchaser, and Borrower shall not cancel such insurance policies
without the consent of St. Cloud.

 

5.12 Extent of Offering. No Credit Party, nor any agent acting on any Credit
Party’s behalf, has offered or will offer or solicit any offers to buy any
securities from, any Person or Persons so as to require the issuance or sale of
the Securities to be registered pursuant to the provisions of Section 5 of the
Securities Act or prevent Parent and Borrower from utilizing the provisions of
Section 25102(f) of the California Corporate Securities Law of 1968 or any other
applicable state securities law exemption from qualification.

 

5.13 Finder’s or Broker’s Fees. Except as set forth on Schedule 5.13, there are
no claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement binding upon any Credit Party.

 

5.14 Governmental Consent, etc. No material permit, consent, approval,
authorization of, declaration to, or filing with any governmental authority is
required in

 

19



--------------------------------------------------------------------------------

connection with (i) the execution, delivery and performance of this Agreement or
any of the other Loan Documents by the applicable Credit Parties, or (ii) the
consummation by the Credit Parties of the transactions contemplated hereby and
thereby, except (A) as have already been obtained or accomplished, or (B) for
such filings as are required pursuant to applicable federal and state securities
laws and blue sky laws filings shall be made by Parent on or before the
applicable due date for such filing. Each Credit Party has all material
licenses, permits or registrations needed to conduct the business of the Credit
Parties as currently conducted and proposed to be conducted, and such licenses,
permits or registrations are in full force and effect.

 

5.15 Absence of Certain Changes or Events. Except as set forth in the SEC
Reports or on Schedule 5.15, since the Balance Sheet Date, there has not been
any:

 

  (a) actual or threatened adverse change in the business, assets, liabilities,
financial condition, operations or prospects of Borrower or the Credit Parties
taken as a whole;

 

  (b) change in accounting methods, principles or practices by any Credit Party
affecting any of its assets;

 

  (c) revaluation by any Credit Party of any of its assets;

 

  (d) damage, destruction or loss (whether or not covered by insurance)
adversely affecting any of the assets of any Credit Party;

 

  (e) cancellation of any Indebtedness or waiver or release of any right or
claim of Borrower or any other Credit Party relating to its activities or
properties which had or will have an adverse effect on the business, assets,
liabilities, financial condition, operations or prospects of Borrower or the
Credit Parties taken as a whole;

 

  (f) amendment, cancellation or termination of any contract, commitment,
agreement, transaction or permit relating to any assets of any Credit Party
which is not in the ordinary course of business;

 

  (g) mortgage, pledge or other encumbrance of any assets of any Credit Party;

 

  (h) sale, assignment or transfer of any assets of any Credit Party outside the
ordinary course of business;

 

  (i) failure to pay or satisfy when due any liability of Borrower in a excess
of One Hundred Thousand Dollars ($100,000);

 

  (j) incurrence of any liability or any commitment or any other transaction in
excess of One Hundred Thousand Dollars ($100,000) entered into by Borrower
outside the ordinary course of business;

 

  (k) amendment to the Articles of Incorporation or Bylaws (or any charter or
similar organizational document) of any Credit Party;

 

20



--------------------------------------------------------------------------------

  (l) (1) new employment, deferred compensation or other similar agreement
entered into by any Credit Party or increase in the compensation of any
director, officer, employee or agent of any Credit Party, (2) grant of any
severance, continuation or termination pay to any director, officer, employee or
agent of any Credit Party, (3) increase in the benefits payable or potentially
payable under any severance, continuation or termination pay policies or
employment agreements with any director, officer, employee or agent of any
Credit Party, or (4) change in the terms of any bonus, pension, insurance,
health or other benefit plan of any Credit Party;

 

  (m) agreement entered into between any Credit Party and any director, officer,
shareholder or Affiliate of any Credit Party;

 

  (n) issuance of any shares of capital stock or other equity interests in any
Credit Party or payment of any dividend payments or other distributions or
payments in respect of the capital stock of any Credit Party;

 

  (o) other event or condition which in any one case or in the aggregate has or
might reasonably be expected to have a Material Adverse Effect (as such term is
defined in the Pledge and Security Agreement); or

 

  (p) agreement by any Credit Party to do any of the things described in the
preceding clauses (a) through (o) other than as expressly provided for herein.

 

5.16 Small Business Matters.

 

5.16.1 The Credit Parties acknowledge that St. Cloud is a federally licensed
SBIC under the SBIC Act. Borrower, together with its “affiliates” (as that term
is defined in 13 C.F.R. Section 121.103), is a “small business concern” within
the meaning of the SBIC Regulations, including 13 C.F.R. Section 121.103. After
giving effect to the transactions contemplated by the Loan Documents, the Credit
Parties will have 500 or fewer full-time equivalent employees. The information
regarding Borrower and its affiliates set forth in the SBA forms Nos. 480, 652
and 1031 delivered at the Closing is accurate and complete. Copies of such forms
have been completed and executed by Borrower and delivered to St. Cloud at the
Closing together with a written statement of Borrower regarding its planned use
of the proceeds from the transactions contemplated by the Loan Documents. No
Credit Party presently engages in, and no Credit Party shall hereafter engage
in, any activities, nor shall any Credit Party use directly or indirectly the
proceeds of the transactions contemplated by the Loan Documents for any purpose,
for which an SBIC is prohibited from providing funds by the SBIC Regulations
(including 13 C.F.R. Section 107.720).

 

5.16.2 The primary business activities of Borrower and the other Credit Parties
do not involve, directly or indirectly, providing funds to others, purchasing or
discounting debt obligations, factoring or long-term leasing of equipment with
no provision for maintenance or repair, and no Credit Party is classified under

 

21



--------------------------------------------------------------------------------

Section 53 (Real Estate) of the NAICS manual. The assets of the business of
Borrower and the other Credit Parties (the “Business”) will not be reduced or
consumed, generally without replacement, as the life of the Business progresses,
and the nature of the Business does not require that a stream of cash payments
be made to the Business’s financing sources, on a basis associated with the
continuing sale of assets.

 

5.17 Affiliated Transactions. Except as set forth on Schedule 5.17, no officer,
director, employee or Affiliate of any Credit Party or any individual related by
blood, marriage or adoption to any such individual or any entity in which any
such Person or individual owns any beneficial interest, is a party to any
agreement, contract, commitment, transaction or arrangement with any Credit
Party or has any material interest in any material property used by any Credit
Party, except for (a) employment arrangements and compensation in the ordinary
course of business and (b) transactions which in the aggregate shall not exceed
Ten Thousand Dollars ($10,000).

 

5.18 Solvency. Borrower and each other Credit Party is solvent as of the date of
this Agreement and no Credit Party shall become insolvent as a result of the
consummation of the transactions contemplated by this Agreement or the other
Loan Documents. Borrower and each other Credit Party is, and after giving effect
to the transactions contemplated by this Agreement shall be, able to pay its
debts as they become due, and Borrower’s and each other Credit Party’s property
now has, and after giving effect to the transactions contemplated hereby shall
have, a fair salable value greater than the amounts required to pay its debts
(including a reasonable estimate of the amount of all contingent liabilities).
Borrower and each other Credit Party has adequate capital to carry on its
business, and after giving effect to the transactions contemplated by this
Agreement, Borrower and each other Credit Party shall have adequate capital to
conduct its business. No transfer of property is being made and no obligation is
being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of Borrower or any other Credit Party.

 

5.19 Minute Books. The minute books of the Credit Parties provided to each
Purchaser contain a complete summary of all meetings of directors and
shareholders since 1997 and reflect all transactions referred to in such minutes
accurately in all material respects.

 

5.20 Projections. Attached hereto as Schedule 5.20 is a true and complete copy
of the latest pro forma projections of the consolidated income and cash flows of
Borrower for the fiscal years ending 2004 and 2005. Such projections are based
on underlying assumptions of Borrower which provide a reasonable basis for the
projections contained therein. Such projections have been prepared on the basis
of the assumptions set forth therein, which Borrower reasonably believes are
fair and reasonable in light of the historical financial performance of Borrower
and of current and reasonably foreseeable business conditions and reflect the
reasonable estimate of Borrower of the results of operations and other
information projected therein.

 

5.21 Tax Returns and Tax Matters. Each Credit Party has timely filed all Tax
Returns which are required to be filed, and all such Tax Returns are true,
correct and complete in all material respects. Each Credit Party has paid all
Taxes which are payable and

 

22



--------------------------------------------------------------------------------

due. There is no proposed, asserted or assessed material Tax deficiency against
any Credit Party. No Credit Party has received written notice from any taxing
authority in a jurisdiction in which such Credit Party does not file a Tax
Return stating that such Credit Party is or may be subject to taxation by that
jurisdiction.

 

5.22 Environmental and Safety Matters. Except as set forth on Schedule 5.22:

 

5.22.1 Each Credit Party is now and has always been in compliance in all
material respects with all Environmental and Safety Requirements.

 

5.22.2 Without limiting the generality of the foregoing, each Credit Party has
obtained and complied with, and is in compliance with, in all material respects,
all permits, licenses and other authorizations that may be required pursuant to
Environmental and Safety Requirements for the occupation of its facilities and
the operation of its business.

 

5.22.3 No Credit Party has received any written or oral notice regarding any
actual or alleged material violation of Environmental and Safety Requirements,
or any material liabilities, obligations or responsibilities or potential
material liabilities, obligations or responsibilities (whether accrued,
absolute, contingent, unliquidated or otherwise), including any investigatory,
remedial or corrective obligations, relating to such Credit Party or its
facilities arising under Environmental and Safety Requirements, nor is any
Credit Party aware of any information which might form the basis of any such
notice.

 

5.22.4 None of the following exists or, or to the knowledge of any Credit Party,
formerly existed at any property or facility owned or operated by any Credit
Party: (i) underground storage tanks; (ii) asbestos-containing material in any
form or condition; (iii) materials or equipment containing polychlorinated
biphenyls; (iv) landfills, surface impoundments, or disposal areas, or (v)
maintenance area or vehicle or equipment wash area.

 

5.22.5 No Credit Party has treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or released any substance,
including any hazardous substance, or owned or operated any property or facility
(and no such property or facility is contaminated by any such substance) in a
manner that has given or could give rise to material liabilities, obligations or
responsibilities of such Credit Party, including any liability for response
costs, corrective action costs, personal injury, property damage, natural
resources damages or attorney fees, pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) or the
Solid Waste Disposal Act, as amended, or any other Environmental and Safety
Requirements, nor has any Credit Party released or waived any third party,
either expressly or by operation of law, from any liability, obligation or
responsibility relating to any Environmental and Safety Requirements.

 

23



--------------------------------------------------------------------------------

5.22.6 To the knowledge of any Credit Party, no facts, events or conditions
relating to the past or present facilities, properties or operations of any
Credit Party will prevent, hinder or limit continued compliance in all material
respects with Environmental and Safety Requirements, give rise to any
investigatory, remedial or corrective obligations pursuant to Environmental and
Safety Requirements, or give rise to any other material liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise) pursuant to
Environmental and Safety Requirements, including any relating to onsite or
offsite releases or threatened releases of hazardous materials, substances or
wastes, personal injury, property damage or natural resources damage.

 

5.22.7 Neither this Agreement nor the consummation of the transaction that is
the subject of this Agreement will result in any obligations for site
investigation or cleanup, or notification to or consent of government agencies
or third parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental and Safety Requirements.

 

5.22.8 No Credit Party has, either expressly or by operation of law, assumed or
undertaken any liability, including any obligation for corrective or remedial
action, of any other Person relating to Environmental and Safety Requirements.

 

5.22.9 Each Credit Party has provided each Purchaser with true, correct and
complete copies of all environmental reports, assessments or investigations and
all parts thereof (including any drafts of such items) regarding any property
currently or formerly owned, leased or operated by such Credit Party.

 

5.23 Employee Benefits and Plans.

 

5.23.1 Schedule 5.23.1 sets forth a true and complete list of each “employee
benefit plan” as defined in Section 3(3) of ERISA, and any other plan, policy,
program practice, agreement, understanding or arrangement (whether written or
oral) providing compensation or other benefits to any current or former
director, officer, employee or consultant (or to any dependent or beneficiary
thereof) of the Credit Parties or any ERISA Affiliates (as defined below), which
are now, or were within the past six years, maintained, sponsored or contributed
to by any Credit Party or any ERISA Affiliate, or under which any Credit Party
or any ERISA Affiliate has any obligation or liability, whether actual or
contingent, including, without limitation, all incentive, bonus, deferred
compensation, vacation, holiday, cafeteria, medical, disability, stock purchase,
stock option, stock appreciation, phantom stock, restricted stock or other
stock-based compensation plans, policies, programs, practices or arrangements
(each a “Credit Party Benefit Plan”). For purposes of this Agreement, “ERISA
Affiliate” shall mean any entity (whether or not incorporated) other than the
Credit Parties that, together with any Credit Party, is considered under common
control and treated as one employer under Section 414(b), (c), (m) or (o) of the
Code. No Credit Party, nor to the knowledge of Borrower, any other Person, has
any express or implied commitment, whether legally enforceable or not, to

 

24



--------------------------------------------------------------------------------

modify, change or terminate any Credit Party Benefit Plan, other than with
respect to a modification, change or termination required by ERISA, the Code or
any other applicable law or governmental rule or regulation.

 

5.23.2 Each Credit Party Benefit Plan has been administered in all material
respects in accordance with its terms and all applicable laws, including ERISA
and the Code, and contributions required to be made under the terms of any of
the Credit Party Benefit Plans as of the date of this Agreement have been timely
made or, if not yet due, have been properly reflected on the most recent
consolidated balance sheet filed or incorporated by reference in Parent’s
audited consolidated financial statements prior to the date of this Agreement.
With respect to the Credit Party Benefit Plans, no event has occurred and, to
the knowledge of Borrower, there exists no condition or set of circumstances in
connection with which any Credit Party could be subject to any material
liability (other than for routine benefit liabilities) under the terms of, or
with respect to, such Credit Party Benefit Plans, ERISA, the Code or any other
applicable law or governmental rule or regulation.

 

5.23.3 Except as disclosed on Schedule 5.23.3: (i) each Credit Party Benefit
Plan which is intended to qualify under Section 401(a), Section 401(k), Section
401(m) or Section 4975(e)(6) of the Code has received a favorable determination
letter from the IRS as to its qualified status, and each trust established in
connection with any Credit Party Benefit Plan which is intended to be exempt
from federal income taxation under Section 501(a) of the Code is so exempt, and
to Borrower’s knowledge no fact or event has occurred that could reasonably be
expected to adversely affect the qualified status of any such Credit Party
Benefit Plan or the exempt status of any such trust; (ii) to Borrower’s
knowledge there has been no prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code and other than a transaction
that is exempt under a statutory or administrative exemption) with respect to
any Credit Party Benefit Plan that could result in material liability to any
Credit Party or any ERISA Affiliate; (iii) no suit, administrative proceeding,
action or other litigation has been brought, or to the knowledge of Borrower is
threatened, against or with respect to any such Credit Party Benefit Plan,
including any audit or inquiry by the IRS or United States Department of Labor
(other than routine benefits claims); (iv) none of the assets of Borrower or any
ERISA Affiliate is, or may reasonably be expected to become, the subject of any
lien arising under ERISA or Section 412(n) of the Code; (v) no Credit Party nor
any ERISA Affiliate has any material liability under ERISA Section 502; (vi) all
tax, annual reporting and other governmental filings required by ERISA and the
Code have been timely filed with the appropriate governmental entity with
respect to each Credit Party Benefit Plan; (vii) all contributions and payments
to or under each Credit Party Benefit Plan which can appropriately be deducted
under either Code Section 162 or 404 are, to the knowledge of Borrower,
deductible; and (viii) no excise tax could be imposed upon any Credit Party
under Chapter 43 of the Code.

 

25



--------------------------------------------------------------------------------

5.23.4 No Credit Party Benefit Plan is a “multiemployer plan” (as defined in
Section 3(37) or 4001(a)(3) of ERISA) (a “Multiemployer Plan”) or is subject to
Title IV of ERISA or Section 412 of the Code, and no Credit Party nor any ERISA
Affiliate has sponsored or contributed to or been required to contribute to a
Multiemployer Plan or other pension plan subject to Title IV of ERISA or Section
412 of the Code (a “Pension Plan”).

 

5.23.5 Except as set forth on Schedule 5.23.5 or as required by applicable law,
no Credit Party Benefit Plan provides any of the following retiree or
post-employment benefits to any person: medical, disability or life insurance
benefits. No Credit Party Benefit Plan is a voluntary employee benefit
association under Section 501(a)(9) of the Code. Each Credit Party and each of
its ERISA Affiliates are in compliance in all material respects with (i) the
requirements of the applicable health care continuation and notice provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and the
regulations (including proposed regulations) thereunder and any similar state
law and (ii) the applicable requirements of the Health Insurance Portability and
Accountability Act of 1996, as amended, and the regulations thereunder.

 

5.23.6 No Credit Party maintains, sponsors, contributes to or has any liability
with respect to any employee benefit plan program or arrangement that provides
benefits to non-resident aliens with no United States source income outside of
the United States.

 

5.24 Use of Proceeds. No part of the proceeds of the Securities will be used for
purchasing or carrying any “margin stock” (within the meaning of Regulation U)
or for the purpose of purchasing, carrying or trading in any securities under
such circumstances as to involve the Credit Parties in a violation of Regulation
X or to involve any broker or dealer in a violation of Regulation T. No
indebtedness being reduced or retired out of the proceeds of the Securities was
or will be incurred for the purpose of purchasing or carrying any “margin stock”
(within the meaning of Regulation U). None of the transactions contemplated by
this Agreement (including, without limitation, the direct and indirect use of
proceeds of the Securities) will violate or result in a violation of Regulation
T, Regulation U or Regulation X.

 

5.25 Rights Agreement. The board of directors of Parent has taken the requisite
action such that none of the Purchasers nor any of their Affiliates shall become
an “Acquiring Person,” and no “Stock Acquisition Date” or “Distribution Date”
(as such term is defined in the Rights Agreement) will occur, by reason of the
approval, execution or delivery of this Agreement, the other Loan Documents or
the consummation of the transactions contemplated hereby and thereby, including
without limitation, the issuance of the Warrants and the issuance of the shares
of Common Stock upon exercise of the Warrants (including the Additional Warrant
Shares (as such term is defined in the Warrants)).

 

5.26 Disclosure. Neither this Agreement, nor any of the other Loan Documents,
nor any of the schedules, attachments, or certificates attached to this
Agreement or any of the other Loan Documents, or delivered by any Credit Party
at the Closing, contains any untrue statements of a material fact or omits a
material fact necessary to make the statements contained herein or therein not
misleading. There is no fact which Borrower has not disclosed to Purchasers, in
writing, which could reasonably be anticipated to have a Material Adverse
Effect.

 

26



--------------------------------------------------------------------------------

6. REVENUE PARTICIPATION.

 

6.1 In consideration for Purchasers’ agreement to acquire the Securities,
Borrower agrees to make quarterly royalty payments (“Royalty Payments”) to
Purchasers in an aggregate amount (pro rated to each Purchaser based on the
original principal amounts of the Notes) equal to (A) the lesser of (i) fifteen
percent (15%) of the Incremental Revenue for such quarter and (ii) (a) with
respect to the period from November 24, 2003 through December 31, 2003, sixty
three one hundredth percent (0.63%) of all principal and accrued interest on the
Notes outstanding as of December 31, 2003, or (b) with respect to any calendar
quarter thereafter, one and one half percent (1.5%) of all principal and accrued
interest on the Notes outstanding as of the midpoint of such calendar quarter
(the amount contemplated by this clause (ii) is referred to as the “Maximum
Quarterly Royalty Payment”) plus (B) the Royalty Catch-Up Amount; provided,
however, that any payments required to be made prior to the quarter ended
September 30, 2004 shall accrue and instead be paid in four equal installments
(the “Installment Payments”) on each Royalty Payment Date (in addition to any
other Royalty Payments required to be paid on each such Royalty Payment Date)
beginning with the Royalty Payment Date for the quarter ended September 30, 2004
(except that if an Event of Default occurs under the Notes, then any accrued but
unpaid Royalty Payments shall become due and payable immediately); further
provided that no Royalty Payment with respect to a calendar quarter (excluding,
for this purpose, Installment Payments) shall exceed twenty five percent (25%)
of Incremental Revenue for such calendar quarter, and any unpaid Royalty
Catch-Up Amount resulting from this limitation shall be carried forward to the
following calendar quarter.

 

7. COVENANTS.

 

7.1 Financial Statements and Other Information. Until the applicable Expiration
Date, Borrower shall deliver to each Purchaser the following

 

7.1.1 Within thirty (30) days after the end of each monthly accounting period in
each fiscal year (or when furnished to any lender or other third party, if
earlier), (A) unaudited statements (prepared in form reasonably satisfactory to
St. Cloud), certified by Parent’s principal financial officer and principal
executive officer, of income, retained earnings and changes in financial
position of the Credit Parties for such monthly period and for the period from
the beginning of such fiscal year to the end of such monthly period and a
balance sheet of the Credit Parties as of the end of such monthly period,
setting forth in each case comparisons to figures for the corresponding periods
in the preceding fiscal year and comparisons to budgets prepared by Borrower,
and (B) a copy of any borrowing base certificate or similar document submitted
to any lender or other third party.

 

7.1.2 Within forty-five (45) days after the end of each quarterly accounting
period in each fiscal year (or when filed with the Securities and Exchange
Commission or furnished to any lender or other third party, if earlier),
unaudited statements (prepared in form satisfactory to each Purchaser),
certified by Parent’s principal financial officer and principal executive
officer, of income, retained

 

27



--------------------------------------------------------------------------------

earnings and changes in financial position of the Credit Parties or such
quarterly period and for the period from the beginning of such fiscal year to
the end of such quarterly period and a balance sheet of the Credit Parties as of
the end of such quarterly period, setting forth in each case comparisons to
figures for the corresponding periods in the preceding fiscal year and
comparisons to budgets prepared by Borrower.

 

7.1.3 Within ninety (90) days after the end of each fiscal year (or when filed
with the Securities and Exchange Commission or furnished to any lender or other
third party, if earlier), statements of income, retained earnings and changes in
financial position of the Credit Parties for such fiscal year, and a balance
sheet of the Credit Parties as of the end of such fiscal year, setting forth in
each case in comparative form corresponding figures for the preceding fiscal
year.

 

7.1.4 All financial statements required to be delivered hereby shall be (A)
prepared in accordance with GAAP, consistently applied, except in the case of
unaudited financial statements, which may not contain all footnotes required by
GAAP; (B) prepared on a consolidated and consolidating basis; (C) with respect
to the financial statements described in Section 7.1.2 and Section 7.1.3,
accompanied by a management discussion and analysis of the Credit Parties’
financial condition, changes in financial condition and results of operations,
as compared to the comparable period in the preceding fiscal year; (D) in the
case of annual statements, be audited by an independent accounting firm approved
by the Board; and (E) in the case of quarterly statements, shall be accompanied
by a compliance certificate from Parent’s principal financial officer and
principal executive officer certifying that each Credit Party is in compliance
with each covenant set forth in the Loan Documents and no default has occurred
with respect to this Agreement, or any of the other Loan Documents or with
respect to any Indebtedness in favor of banks or other financial institutions.

 

7.1.5 Promptly upon receipt thereof, any additional reports, management letters
or other detailed information concerning significant aspects of Borrower’s or
any other Credit Party’s operations and financial affairs or in conjunction with
any annual or interim audit given to Borrower or any Credit Party by its
independent accountants (and not otherwise contained in other materials provided
pursuant to this Section).

 

7.1.6 Thirty (30) days prior to the commencement of each fiscal year, a
comprehensive annual budget or forecast which shall include annual consolidated
and consolidating budgets prepared on a monthly basis for Borrower for such
fiscal year (displaying anticipated statements of income, retained earnings,
changes in financial position and balance sheets and containing such internal
narrative as appropriate). In addition, said plan will include a capital
expenditure plan which shall be presented to the Board for its approval within
thirty (30) days after the commencement of each fiscal year.

 

28



--------------------------------------------------------------------------------

7.1.7 Promptly, but in any event within ten (10) days after the discovery of any
material adverse event, change or circumstance affecting Borrower or any other
Credit Party (including, but not limited to, any material change adversely
affecting the revenue or cash flow of Borrower or the Credit Parties taken as a
whole, the filing of any litigation or administrative claim against Borrower or
any other Credit Party, involving a claim in excess of One Hundred Thousand
Dollars ($100,000) or which, if concluded adversely, could reasonably be
expected to have a Material Adverse Effect, or the existence of any dispute with
any Person which involves, in Borrower’s judgment, a reasonable likelihood of
such litigation being filed or any investigation or proceeding instituted or
threatened by any federal or state regulatory agency or any notice of default by
Borrower or any other Credit Party under any material agreement to which it is a
party) (A) an officers’ certificate specifying the nature and period of
existence thereof, and what actions Borrower or any other Credit Party has taken
and/or proposes to take with respect thereto; and (B) copies of any filings,
complaints or notices delivered to or served upon any Credit Party in connection
therewith.

 

7.1.8 Promptly, but in any event within three (3) days after any Credit Party’s
receipt of notice of the intention of any customer that has accounted for over
ten percent (10%) of the Credit Parties’ aggregate revenues for the immediately
preceding twelve month period to cease doing business with the Credit Parties or
to materially reduce the volume purchased from the Credit Parties.

 

7.1.9 Within three (3) business days after transmission thereof, copies of all
such financial statements, proxy statements and reports as Parent sends to its
shareholders (“Shareholders”), and copies of all registration statements and all
regular, special or periodic reports which Parent files with any state
securities regulatory agency, the Commission or with any securities exchange on
which any of its securities are then listed, and copies of all press releases
and other statements made available generally by any Credit Party to the public
concerning material developments in the Credit Parties’ business.

 

7.1.10 With reasonable promptness, such other information and financial data
concerning the Credit Parties as any Person entitled to receive materials under
this section may reasonably request including but not limited to data on the
impact of the investment by such Purchaser on jobs created or retained, revenue
and taxes, and other economic benefits.

 

7.2 Inspection of Property. The Credit Parties will permit any representative
designated by St. Cloud upon reasonable notice, during normal business hours, to
(i) visit and inspect any of the properties of any Credit Party, (ii) examine
the financial records of any Credit Party and make copies thereof or extracts
therefrom, and (iii) discuss the affairs, finances and accounts of any Credit
Party with the officers, key employees and independent accountants of the Credit
Parties. If either Purchaser has reasonable grounds for conducting an
inspection, Borrower shall reimburse the applicable Purchaser for all
commercially reasonable costs and expenses incurred by such Purchaser in
connection with any such inspection.

 

29



--------------------------------------------------------------------------------

7.3 Unfunded Liabilities - ERISA. No Credit Party shall incur any liability or
tax under Section 4971 of the Internal Revenue Code of 1986, as amended (the
“Code”) in respect of an accumulated funding deficiency (or obtain any waiver
under Section 412(d) of the Code or Section 303 of ERISA) or incur any material
liability to the Pension Benefit Guaranty Corporation in connection with any
employee benefit plan of any Credit Party. No Reportable Event, as defined in
Title IV of ERISA, will occur or continue with respect to any such plan.

 

7.4 Restrictions. Until the applicable Expiration Date, no Credit Party shall,
without the prior written consent of the Majority Holders:

 

7.4.1 Incur Indebtedness other than Permitted Indebtedness and the obligations
hereunder;

 

7.4.2 Pay or authorize any dividend or make or authorize any distribution upon
any of its equity securities (other than dividends or distributions from the
Cayman Subsidiaries to Parent);

 

7.4.3 Redeem, purchase or otherwise acquire, any of its equity securities or any
security convertible into, or any option, warrant or other right to acquire any
of its equity securities;

 

7.4.4 Increase compensation or other benefits to any Person, other than in the
ordinary course of business consistent with past practice with respect to
non-officer employees and except as may be approved by the Compensation
Committee of the Board of Directors with respect to executives and officers;

 

7.4.5 Merge or consolidate with any Person, or sell, lease, license or otherwise
dispose of any of its assets, having a fair market value, in the aggregate, of
more than One Hundred Thousand Dollars ($100,000) (other than shares of capital
stock of Oryxe Energy International, Inc. (“Oryxe”) held by Parent or sales of
assets in the ordinary course of its business) or liquidate, dissolve,
recapitalize or reorganize in any form of transaction;

 

7.4.6 Make loans, advances to, guarantees for the benefit of, or investments in,
any Person except (i) to employees in the ordinary course of business to the
extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002 or (ii)
investments made in the ordinary course of business in (A) obligations of the
United States government or any agency thereof or obligations guaranteed by the
United States government, (B) certificates of deposit of commercial banks
insured by the Federal Deposit Insurance Corporation, or (C) commercial paper
with a rating of at least Prime-l according to Moodys Investors Service, Inc.,
in each case having a maturity not in excess of one year;

 

7.4.7 Enter into the active management or operation of any business other than
the business currently conducted by the Credit Parties unless approved by the
Board;

 

30



--------------------------------------------------------------------------------

7.4.8 Enter into any transaction with any Affiliate, director, officer, or
employee of any Credit Party involving, in the aggregate, more than Ten Thousand
Dollars ($10,000), except that Borrower may enter into employment arrangements
approved by the Compensation Committee of the Board of Directors;

 

7.4.9 Create or permit to continue in existence any lien upon any assets of
Borrower other than (A) purchase money liens or operating leases in the ordinary
course of business, (B) liens for taxes not yet due and payable, (C) liens
arising out of Indebtedness authorized by the Board, and for which St. Cloud has
provided its prior written consent, (D) liens in favor of Purchasers under the
Loan Documents; and (E) liens under the First Capital Credit Facility and the
Existing Subordinated Notes;

 

7.4.10 Create or form a Subsidiary whether by acquisition, new capitalization,
merger or otherwise; provided, that in the event that Purchasers shall consent
to the formation or acquisition by any Credit Party of any new Subsidiary, or
participation in any partnership or joint venture, whether or not wholly owned,
such Credit Party shall promptly and diligently take all actions necessary or
required by Purchasers to cause such corporation, partnership, or other entity
or venture to become a “Credit Party” for all purposes of this Agreement and a
“Grantor” under a pledge and security agreement in favor of St. Cloud, as agent
for Purchasers (or any successor agent), in form and substance similar to the
Pledge and Security Agreement;

 

7.4.11 Except as set forth on Schedule 7.4.11, issue any equity securities,
including but not limited to Common Stock, securities convertible into Common
Stock or options, warrants or other rights to acquire Common Stock (other than
options to purchase up to 4,000,000 shares of Common Stock under Parent’s
Amended and Restated 1997 Stock Incentive Plan, including options outstanding as
of the date hereof);

 

7.4.12 (a) permit Tangible Net Worth to be less than (i) $100,000 as of the end
of any quarterly period in year 2004; (ii) $500,000 as of the end of any
quarterly period in year 2005; (iii) $1,000,000 as of the end of any quarterly
period in year 2006; and (iv) $1,500,000 as of the end of any quarterly period
thereafter.

 

(b) permit the ratio of EBITDA of the Credit Parties (excluding the Cayman
Subsidiaries) to Debt Service Payments to be less than: (i) 0.25x for the twelve
month period ending on any of March 31, 2004, June 30, 2004 or September 30,
3004; (ii) 0.50x for the twelve month period ending on December 31, 2004; (iii)
1.0x for the twelve month period ending on the last day of any quarterly period
in year 2005; (iii) 2.0x for the twelve month period ending on the last day of
any quarterly period in year 2006; and (iv) 3.0x for the twelve month period
ending on the last day of any quarterly period thereafter;

 

31



--------------------------------------------------------------------------------

7.4.13 Allow any officer or director of any Credit Party to use any assets of
any Credit Party in such a manner as would violate such person’s fiduciary
duties to such Credit Party or its shareholders;

 

7.4.14 (A) Change the name, business structure, FEIN, organizational number or
identity of any Credit Party, or add any new fictitious name, or cease to be a
“registered organization” within meaning of Section 9-307 if the Uniform
Commercial Code, or relocate the chief executive office of any Credit Party or
(B) other than in the ordinary course of business with respect to the sale of
Inventory (as such term is defined in the Pledge and Security Agreement), move,
relocate, or transfer, whether by sale or otherwise, any assets of any Credit
Party necessary to the operation of the Credit Parties’ business;

 

7.4.15 Amend the articles of incorporation or bylaws of Parent or any other
Credit Party in any manner which would adversely affect the Purchasers;

 

7.4.16 Effect a reverse stock split or subdivision of any shares of capital
stock of Parent;

 

7.4.17 Enter or consummate any off-balance sheet transactions (as defined in
Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act);

 

7.4.18 Enter into any contracts not in the ordinary course of business involving
obligations of any Credit Party in excess of One Hundred Thousand Dollars
($100,000) or modify or amend any material contract (including, without
limitation, the First Capital Credit Facility and the Existing Subordinated
Notes); or

 

7.4.19 Register any securities of Parent under the Securities Act in connection
with an underwritten public offering unless St. Cloud reasonably consents to
such registration (it being understood that it would not be unreasonable for St.
Cloud to withhold its consent in any such registration in which St. Cloud would
not have registration rights that are pari passu with each other holder of
securities of the Company having registration rights); or

 

7.4.20 Take any action, or fail to take any action, which would result in the
invalidity, abandonment, misuse or unenforceability of any Proprietary
Information or which would, to the knowledge of the Credit Parties, infringe
upon or misappropriate any rights of other Persons.

 

7.5 Affirmative Covenants. Until the applicable Expiration Date, each Credit
Party shall, unless waived by the Majority Holders:

 

7.5.1 At all times cause to be done all things necessary to maintain, preserve
and renew (i) its existence as a corporation, (ii) its patent registrations (if
any)and (iii) all material licenses and permits (if any) necessary for the
conduct of its business;

 

32



--------------------------------------------------------------------------------

7.5.2 Maintain and keep its properties (if any) in good repair, working order
and condition (ordinary wear and tear excepted), and from time to time make all
necessary or desirable repairs, renewals and replacements, so that its
businesses may be properly and advantageously conducted at all times;

 

7.5.3 Pay and discharge, when payable, all Taxes, assessments and governmental
charges imposed upon its properties or upon the income or profits therefrom (in
each case before the same become delinquent and before penalties accrue thereon)
and all claims for labor, materials or supplies which if unpaid might by law
become a lien upon any of its property, unless and to the extent that the same
are being contested in good faith and by appropriate proceedings and adequate
reserves, determined in accordance with GAAP, have been set aside on its books
with respect thereto;

 

7.5.4 Comply with all other material obligations which it incurs pursuant to any
material contract or agreement, whether oral or written, express or implied, as
such obligations become due, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings and adequate reserves
have been set aside on its books with respect thereto (without limiting the
generality of the foregoing and subject to the terms of the Subordination
Agreement, the Credit Parties shall make all payments when due under First
Capital Credit Facility and the Existing Subordinated Notes);

 

7.5.5 Comply with all applicable laws, rules and regulations of all foreign and
domestic governmental authorities, the violation of which would have a Material
Adverse Effect;

 

7.5.6 Continue in force with good and responsible insurance companies the
insurance described in Section 5.11 and Section 7.8;

 

7.5.8 Maintain adequate books and accounts in accordance with sound business
practices and GAAP consistently applied;

 

7.5.9 Take commercially reasonable steps to protect trade secrets of the Credit
Parties; and

 

7.5.10 Promptly, but in any event within ten (10) days after discovery by any
Credit Party or any officers, directors or employees of any Credit Party, notify
St. Clouds of any default by any Credit Party under a material agreement;

 

7.6 Business Operations. The Credit Parties agree that on or after the date
hereof, all of their business operations shall be conducted through and for the
account of Borrower or Parent, and none of the Cayman Subsidiaries shall conduct
any business operations or hold any assets unless the Borrower and Parent shall
have first taken all reasonably necessary actions (as determined by St. Cloud)
to grant the Borrower a valid and first priority security interest in all of the
assets of such Cayman Subsidiary.

 

33



--------------------------------------------------------------------------------

7.7 Agency Fee. Borrower shall pay St. Cloud or its Affiliate a reasonable and
customary agency fee to be mutually agreed upon by St. Cloud and Borrower in the
event that Borrower engages St. Cloud, or an Affiliate thereof, to act as an
agent for securing additional financing for Borrower beyond the original
principal amount of the Notes, including any effort to increase this credit
facility.

 

7.8 Key Man Insurance. Within fourteen (14) days after the Closing Date,
Borrower shall deliver to St. Cloud evidence that it has applied for term life
insurance on the life of Elton Alderman, and until such time as the principal
and accrued interest under the Notes have been paid in full, Borrower shall
maintain such insurance policy, in an amount equal to no less than the amount of
the outstanding principal and accrued interest under the Notes plus any accrued
but unpaid Royalty Payments (including any unpaid Royalty Catch-Up Amounts)
pursuant to Section 6.1, with Purchasers as the primary loss beneficiary and
payee thereunder (it being understood that any insurance proceeds received by
Purchasers shall be applied to the then outstanding principal and accrued
interest on the Notes (pro rata based on the original principal amounts of the
Notes) immediately upon receipt thereof until the Notes are paid in full, and
any remaining proceeds shall be paid to Borrower).

 

No Credit Party shall (i) cancel such insurance policies without providing at
least twenty (20) days prior written notice to St. Cloud or (ii) change the
beneficiary thereunder without the prior written consent of St. Cloud. Borrower
shall cause the insurer under such insurance policies to provide St. Cloud with
a certificate of insurance evidencing the insurance policies described in this
Section 7.8.

 

7.9 Termination of Covenants. The covenants set forth in this Agreement shall,
unless otherwise specified, survive and continue in full force for so long as
amounts due under the Notes remain outstanding.

 

7.10 St. Cloud’s Cure of Default. In the event that any Credit Party should be
in breach or default of any material agreement, lease or contract, Borrower
shall immediately give notice of such fact to St. Cloud who shall have the
right, but not the obligation, to cure such default, where possible or
permitted, on behalf of such Credit Party. Any monies advanced by St. Cloud on
behalf of any Credit Party for such purposes shall become an obligation of
Borrower to St. Cloud, and shall bear interest at the same rate as that provided
for in the St. Cloud Note.

 

7.11 Further Assurances. Each Credit Party shall take and cause to be taken all
actions reasonably requested by a Purchaser consistent with the terms of this
Agreement to effect the transactions contemplated by this Agreement and the Loan
Documents, including but not limited to the execution and delivery of additional
financing statements and other security agreements granting such Purchaser a
lien upon the tangible and intangible personal property and other assets of the
Credit Parties.

 

34



--------------------------------------------------------------------------------

7.12 Use of Proceeds.

 

(a) Borrower shall use the proceeds from the issuance of the Securities only in
the manner set forth on Schedule 3.1.12.

 

(b) No Credit Party shall use the proceeds of the Securities for purchasing or
carrying any “margin stock” (within the meaning of Regulation U) or for the
purpose of purchasing, carrying or trading in any securities under such
circumstances as to involve the Credit Parties in a violation of Regulation X or
to involve any broker or dealer in the violation of Regulation T.

 

7.13 Stock Certificates of Cayman Sub I. As soon as practicable after the date
hereof (but in any event within sixty (60) days after the Closing Date), the
Credit Parties shall deliver to St. Cloud or its counsel stock certificates
representing sixty-five percent (65%) of the capital stock of Cayman Sub I,
accompanied by duly executed and undated instruments of transfer.

 

7.14 Stock Certificates of Oryxe. As soon as practicable after the date hereof
(but in any event within sixty (60) days after the Closing Date), the Credit
Parties shall deliver to St. Cloud or its counsel stock certificates
representing all of the capital stock of Oryxe held by Parent, accompanied by
duly executed and undated instruments of transfer (it being understood that St.
Cloud shall permit Parent to sell the stock represented by such stock
certificates and shall deliver such stock certificates to Parent at such time as
is necessary to effect any such sale).

 

7.15 The Cayman Receivables Agreement. As soon as practicable after the date
hereof (but in any event within sixty (60) days after the Closing Date), the
Credit Parties shall deliver to St. Cloud or its counsel an acknowledgement and
consent executed by each of Prolong Oil and the Nel Trust, acknowledging and
consenting to the assignment described in Section 3.1.15 and acknowledging that
Borrower may pledge its rights under the Cayman Receivable Agreement to the
Purchasers.

 

7.16 Directors and Officers Liability Insurance. As soon as practicable after
the date hereof (but in any event within thirty (30) days after the Closing
Date), the Credit Parties shall deliver to St. Cloud evidence of directors and
officers liability insurance, which shall cover the directors and officers of
each of Parent and Borrower, in an amount equal to or in excess of Two Million
Five Hundred Dollars ($2,500,000).

 

7.17 Bailee Acknowledgments. As soon as practicable after the date hereof (but
in any event within thirty (30) days after the Closing Date), the Credit Parties
shall deliver to St. Cloud an acknowledgement in substantially the form attached
hereto as Schedule 7.17, from each bailee or warehouseman identified on Schedule
II to the Pledge and Security Agreement.

 

7.17 Calculation for Warrants. As soon as practicable after the date hereof, the
Credit Parties shall deliver to Purchasers a statement setting forth the book
value per share of the Common Stock on the Closing Date, which shall include the
basis for such calculation.

 

35



--------------------------------------------------------------------------------

8. SBIC REGULATORY PROVISIONS

 

8.1 Use of Proceeds.

 

8.1.1 At such times as St. Cloud reasonably requests, Borrower shall deliver to
s St. Cloud a written statement certified by Borrower’s chief financial officer
describing in reasonable detail the use of the proceeds from the transactions
contemplated by the Loan Documents by Borrower. In addition to any other rights
granted hereunder, Borrower shall grant St. Cloud and the SBA access to
Borrower’s books and records for the purpose of verifying the use of such
proceeds and verifying the certifications made by Borrower in SBA forms Nos.
480, 652 and 1031, delivered pursuant to Section 3.1.11 and for the purpose of
determining whether the principal business activity of Borrower and the other
Credit Parties continues to constitute an eligible business activity (within the
meaning of the SBIC Regulations).

 

8.1.2 Borrower shall not, and no other Credit Party shall, use any proceeds from
the transactions contemplated by the Loan Documents substantially for a foreign
operation, and no more than forty-nine percent (49%) of the employees or
tangible assets of the Credit Parties will be outside the United States (unless
Borrower can show to the SBA’s satisfaction, that proceeds from the transactions
contemplated by the Loan Documents will be used for a specific domestic
purpose).

 

8.1.3 Borrower shall not, and no other Credit Party shall, use any proceeds from
the transactions contemplated by the Loan Documents for any purpose contrary to
public interest (including, but not limited to, activities which are in
violation of law) or inconsistent with free enterprise, in each case, within the
meaning of 13 C.F.R. Section 107.720.

 

8.2 Regulatory Violation. Upon the occurrence of a Regulatory Violation or in
the event that St. Cloud determines in its good faith judgment that a Regulatory
Violation has occurred, in addition to any other rights and remedies to which it
may be entitled as a holder of the St. Cloud Securities and any Underlying
Common Stock (whether under this Agreement, the instruments evidencing the St.
Cloud Securities, the other Loan Documents or otherwise), subject to applicable
law, St. Cloud shall have the right to the extent required under the SBIC
Regulations to demand the immediate repurchase of all of the outstanding St.
Cloud Securities and Underlying Common Stock owned by St. Cloud at a price equal
to the purchase price paid for such St. Cloud Securities and Underlying Common
Stock, plus all accrued interest on the St. Cloud Note, by delivering written
notice of such demand to Borrower. Borrower shall pay the purchase price for
such St. Cloud Securities and Underlying Common Stock by a cashier’s or
certified check or by wire transfer of immediately available funds to St. Cloud
within thirty (30) days after Borrower’s receipt of the demand notice, and upon
such payment, St. Cloud shall deliver the certificates evidencing the St. Cloud
Securities and Underlying Common Stock to be repurchased duly endorsed for
transfer or accompanied by duly executed forms of assignment.

 

8.3 Regulatory Compliance Cooperation. In the event that St. Cloud believes that
it has a Regulatory Problem, St. Cloud shall have the right to transfer the St.
Cloud

 

36



--------------------------------------------------------------------------------

Securities and Underlying Common Stock without regard to any restrictions on
transfer set forth in this Agreement or any of the Loan Documents other than the
restrictions under applicable securities law, and the Credit Parties shall take
all such actions as are reasonably requested by St. Cloud in order to (i)
effectuate and facilitate any transfer by St. Cloud of the St. Cloud Securities
and Underlying Common Stock then held by St. Cloud to any Person designated by
St. Cloud; (ii) permit St. Cloud (or any of its Affiliates) to exchange all or
any portion of the Common Stock then held by it on a share-for-share basis for
shares of a series of nonvoting stock in Parent, which nonvoting stock shall be
identical in all respects to Common Stock, except that such stock shall be
nonvoting and shall be convertible into Common Stock on such terms as are
requested by St. Cloud in light of regulatory considerations then prevailing;
and (iii) amend this Agreement, the Articles of Incorporation and Bylaws of
Parent, and related agreements and instruments to effectuate and reflect the
foregoing.

 

8.4 Economic Impact Information. Promptly after the end of each calendar year
(but in any event prior to February 28 of the succeeding calendar year),
Borrower shall deliver to St. Cloud a written assessment of the economic impact
of St. Cloud’s investment, specifying the full-time equivalent jobs created or
retained in connection with the investment, the impact of the investment on the
businesses of the Credit Parties and on Taxes paid by the Credit Parties and
their employees.

 

8.5 Sales of Securities to St. Cloud. Without St. Cloud’s consent, Parent will
not issue securities to St. Cloud in the future if such issuance would cause to
St. Cloud to be deemed to be a member of an “Investor Group” in “Control” of
Parent (as such terms are defined in 13 C.F.R. Section 107.865).

 

8.6 Business Activity. For a period of one (1) year following the date hereof,
neither Borrower nor any other Credit Party will change its business activity if
such change would render Borrower or any other Credit Party ineligible to
receive financial assistance from St. Cloud (within the meanings of 13 C.F.R.
Sections 107.720 and 107.760(b)).

 

8.7 Number of Shareholders. Parent will notify St. Cloud from time to time when
the number of its Shareholders decreases below fifty (50).

 

8.8 Compliance With Non-Discrimination Requirements. Each Credit Party shall
comply at all times with the non-discrimination requirements of 13 C.F.R. Parts
112, 113 and 117.

 

9. MISCELLANEOUS.

 

9.1 Agreement to Maintain Confidentiality. Purchasers and the Credit Parties
agree that, except with the prior written permission of the other party, they
will maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Purchasers and the Credit Parties to maintain in
confidence, any written, oral, or other confidential information, knowledge or
data concerning or relating to the business or financial affairs of the other
parties to which such party has been or shall become privy by reason of this
Agreement, discussions or negotiations relating to this Agreement, the
performance of its obligations hereunder, unless (a) such information is already
known to such party or is lawfully disclosed to such party by a third party
that, to the knowledge of such party receiving such

 

37



--------------------------------------------------------------------------------

information, is not bound by a confidentiality agreement, or other contractual,
legal or fiduciary obligation of confidentiality, or (b) such information is or
becomes generally available to the public other than as a result of a breach of
this Section 9.1, or (c) such information is independently developed by such
party, or (d) the use of such information is necessary or appropriate in making
any filing or obtaining any consent or approval required for the consummation of
the transactions contemplated by this Agreement, or (e) the furnishing or use of
such information is required by or necessary or appropriate in connection with
legal proceedings. Notwithstanding the foregoing, each Purchaser may disclose
such confidential information to actual or potential partners or members of such
Purchaser; provided that the Purchaser disclosing such confidential information
shall be liable for any breach of this Section 9.1 by any such partner or
member.

 

9.1 Expenses. Borrower agrees to pay and save Purchasers harmless against
liability for the payment of the Transaction Expenses.

 

9.2 Remedies. Any Person having any rights under any provision of this Agreement
will be entitled to enforce such rights specifically, to recover any sums
allowable under Section 7.10 or any damages by reason of any breach of any
provision of this Agreement, and to exercise all other rights granted by law or
equity, which rights may be exercised cumulatively and not alternatively. The
prevailing party in any such dispute shall receive its reasonable attorneys’
fees and costs.

 

9.3 Consent to Amendments. Except as otherwise expressly provided herein, the
provisions of this Agreement may be amended and the Credit Parties may take any
action herein prohibited, or omit to perform any act herein required to be
performed by them, with and only with the written consent of St. Cloud. Borrower
agrees pay any fees incurred in connection with any consent, waiver or amendment
of any Loan Document. No course of dealing between any Credit Party and the
holder of any Securities or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any such holders.

 

9.4 Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith will survive the execution and delivery of this Agreement for a period
of eighteen (18) months, except with respect to the representations and
warranties set forth in Section 5.21 and Section 5.23 which shall survive until
thirty (30) days following the expiration of the applicable statute of
limitations (with extensions) with respect to the matters addressed in such
sections, regardless of any investigation made by any Purchaser or on its
behalf.

 

9.5 Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.

 

9.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

38



--------------------------------------------------------------------------------

9.7 Counterparts. This Agreement may be executed in two or more counterparts any
one of which need not contain the signatures of more than one party, but all
such counterparts when taken together will constitute one and the same
Agreement.

 

9.8 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

9.9 Notices. Any notice, demand or other communication required or permitted
under the terms of this Agreement shall be in writing and shall be made by
telegram, telex or electronic transmitter or certified or registered mail,
return receipt requested, and shall be deemed to be received by the addressee on
the date delivery is confirmed, if sent by Fed Ex, Express Mail, or other
similar overnight delivery service, the date of electronic confirmation of
receipt, if sent by telegram, telex, telecopy or electronic transmitter, and
three (3) business days after mailing, if sent by certified or registered mail,
with postage prepaid, and properly addressed. Notices shall be addressed as
provided below:

 

If to St. Cloud to:    St. Cloud Capital Partners, LP      10866 Wilshire Blvd.,
Suite 1450      Los Angeles, California 90024      Facsimile: (310) 475-0550  
   Attention: Robert Lautz With a copy to:    Latham & Watkins LLP      633 West
Fifth Street, Suite 4000      Los Angeles, California 90071      Facsimile:
(213) 891-8763      Attention: W. Alex Voxman, Esq. If to Bedford I:    Bedford
Oak Capital, L.P.      100 S. Bedford Road      Mt. Kisco, New York 10549     
Facsimile: (914) 242-5798      Attention: Harvey P. Eisen If to Bedford II:   
Bedford Oak Offshore, Ltd.      100 S. Bedford Road      Mt. Kisco, New York
10549      Facsimile: (914) 242-5798      Attention: Harvey P. Eisen If to
Aspen:    Aspen Ventures LLC      210 East 39th Street      New York, New York
10016      Facsimile: (212) 679-3816      Attention: Fred B. Tarter

 

39



--------------------------------------------------------------------------------

If to any Credit Party:    Prolong Super Lubricants, Inc.      6 Thomas     
Irvine, California 92618      Facsimile: (949) 587-2707      Attention: Chief
Executive Officer With a copy to:    Stradling Yocca Carlson & Rauth      660
Newport Center Drive, Suite 1600      Newport Beach, California 92660     
Facsimile: (949) 725-4100      Attention: Michael E. Flynn, Esq.

 

Any party may change its address for this purpose by giving a written notice
thereof as herein provided.

 

9.10 Governing Law. The validity, meaning and effect of this Agreement shall be
determined in accordance with the laws of California applicable to contracts
made and to be performed in that state.

 

9.11 No Strict Construction. The Credit Parties hereby waive the benefit of any
statute or rule of law or judicial decision, including without limitation,
California Civil Code § 1654, which would otherwise require that the provisions
of this Agreement be construed or interpreted most strongly against the party
responsible for the drafting thereof.

 

9.12 Schedules. All schedules and the exhibit are an integral part of this
Agreement.

 

9.13 Final Agreement. This Agreement, together with the other Loan Documents,
constitutes the final agreement of the parties concerning the matters herein,
and supersedes all prior and contemporaneous agreements and understandings.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
to be effective as of the date first above written.

 

PARENT:

     

ST. CLOUD:

PROLONG INTERNATIONAL CORPORATION

     

ST. CLOUD CAPITAL PARTNERS, L.P.

By:

 

/s/    Elton Alderman

--------------------------------------------------------------------------------

     

By:

 

SCCP, LLC

   

Name: Elton Alderman

     

Its:

 

General Partner

   

Title: President and Chief Executive Officer

                           

By: /s/    Marshall S. Geller


--------------------------------------------------------------------------------

                Name: Marshall S. Geller
Its: Senior Managing Member

BORROWER:

           

PROLONG SUPER LUBRICANTS, INC.

           

By:

 

/s/    Elton Alderman

--------------------------------------------------------------------------------

               

Name: Elton Alderman

Title: President and Chief Executive Officer

           

CAYMAN SUB I:

           

PROLONG INTERNATIONAL HOLDINGS LTD.

           

By:

 

/s/    Elton Alderman

--------------------------------------------------------------------------------

               

Name: Elton Alderman

               

Title: President and Chief Executive Officer

           

CAYMAN SUB II:

           

PROLONG INTERNATIONAL LTD.

           

By:

 

/s/    Elton Alderman

--------------------------------------------------------------------------------

               

Name: Elton Alderman

Title: President and Chief Executive Officer

           

 

S-1



--------------------------------------------------------------------------------

BEDFORD OAK CAPITAL, L.P.

By:

 

/s/    Harvey P. Eisen

--------------------------------------------------------------------------------

   

Name: Harvey P. Eisen

Title: Chairman and Managing Partner

BEDFORD OAK OFFSHORE, LTD.

By:

 

/s/    Harvey P. Eisen

--------------------------------------------------------------------------------

   

Name: Harvey P. Eisen

Title: Chairman and Managing Partner

ASPEN VENTURES LLC

By:

 

/s/    Fred B. Tarter

--------------------------------------------------------------------------------

   

Name: Fred B. Tarter

Title: President

 

S-2